Ingraham, J.:
The plaintiff, a boy about sixteen years of age, was a passenger on the Lexington avenue line of the defendant’s railway. At the corner of Fifty-ninth street and Lexington avenue, he left the Lexington avenue car for the purpose of taking a crosstown car on Fifty-ninth street which is also a part of the defendant’s railway system. From his testimony it appeared that he received a transfer ticket from the defendant’s agent at the corner and then boarded a crosstown car going west. The car was so crowded that he could not get upon the back platform; he then got upon the front platform, standing with one foot on the platform and one on the step,, holding on to the dashboard rail. After the car started the conductor ran up on the right-hand side of the car asking for fares and transfers. The plaintiff gave the conductor his ticket. The platform was crowded, the plaintiff standing next to the dashboard and another passenger against the body of the car holding on to-the rail attached to the car. The conductor attempted- to board the platform by forcing himself between the plaintiff and this-other passenger. His first attempt was unsuccessful, when he made a second attempt, calling out: “ Make room there, make room there.” At the time he made this second attempt the othei; passenger, standing against the body of the car, testified that the conductor knocked against his chest with his elbow; and the plaintiff' testified: “ He (the conductor) gave me the elbow like that” (indicating). When the conductor made this second attempt to board the car, he again slipped off and at the same time the plaintiff fell or was pushed off, the car passing over his foot, which resulted in the amputation of his. leg. A policeman who was in the street at the time testified that he saw the conductor get off the rear platform of the car and start on a run to catch up with the front platform; that the horses were trotting; that the conductor reached out his hand *538to catch the rail that was connected with the body of the car, but missed it at the first attempt; that he caught hold of the rail in the second attempt and pulled himself up on the car; that he was near falling off on his second attempt to get on the car and reached out his hand .to save himself, and “ with that this young man here (Gray) fell off the car on his back;” that plaintiff was dragged about five or ten feet, and the front wheel of the car went over his knee and the car stopped; that the witness saw the conductor push the plaintiff, and that when the conductor was getting on the step of the car he tried to push himself in; and that, immediately after, the boy fell off the car.
The principal question presented upon this appeal is whether, upon this testimony, there was evidence to sustain a finding of the jury that the defendant was guilty of negligence. There can be, I think, no question but that the plaintiff was a passenger on the car by the express invitation or acquiescence of the defendant’s employees. The conductor collected from the plaintiff the transfer ticket which authorized the plaintiff to ride upon the car, and the defendant was, therefore, bound to furnish the plaintiff a safe place to ride. Any act of a servant of the defendant which caused the crowd upon the platform to sway and jostle the plaintiff, so as to cause him to fall off the car, would be evidence 'tending to show negligence on the part of the defendant. “ The exposure of a passenger to danger, which the exercise of a reasonable foresight would have anticipated and due care avoided, is negligence on the part of a carrier.” (Graham v. Manhattan Ry. Co., 149 N. Y. 336, 341.) The plaintiff was riding upon this car with the assent of the defendant’s conductor. In consequence of the crowded condition of the car he was unable to get either inside or wholly upon the platform, thus being compelled to ride in a position which would expose him to the danger of being thrown from the car in case any one made a violent attempt to get upon the platform. It was not necessary for the plaintiff to prove direct contact between the conductor and the plaintiff which caused him to fall or to be thrown from the car. To sustain a finding of negligence it was sufficient to prove a state of facts from which the inference could be drawn that the act of the conductor in forcing himself upon this crowded platform while the car was in motion' was such as would xtend to, and which, as a matter of fact did, throw the *539plaintiff from the car. Here there is proof that, while the plaintiff was in this position upon the car and the car was in motion, the conductor attempted to force himself upon the platform, crowding the passengers who were upon the platform, the immediate result of which was that the conductor himself and the plaintiff were forced from the car. The fall of the plaintiff from the car, thus occurring at the moment the conductor attempted to force his way upon the platform, and there being no other cause for the plaintiff to fall, the jury certainly had the right to infer that the cause of the plaintiff’s falling from the car was this act of the conductor. That the plaintiff fell from the platform and sustained the injury is not disputed. Assuming that the jury believed the evidence produced by the plaintiff, it seems to us they were justified in inferring that the fall of the plaintiff from the car was caused by the act of the conductor in thus endeavoring to force his way upon this crowded platform while the car was in motion, which inference would justify a finding that the defendant was guilty of negligence. We think, therefore, that the evidence was sufficient to require the submission of the question of the defendant’s negligence to the jury.
We also think that the question of the plaintiff’s contributory negligence was properly submitted to the jury. It is now settled that the mere fact of riding upon the front platform of a horse car is not contributory negligence as a matter of law. The accident which happened was not the result of the position in which the plaintiff had placed himself upon the front platform, but it resulted from the act of the conductor of the car in attempting to get upon the platform in such a way as to endanger the safety of the passengers there. In accepting the transfer ticket from the plaintiff the conductor of the car assented to his riding upon the ear in the position, in which he was at the time the transfer was taken. In that position the plaintiff certainly was entitled to presume that the defendant’s agent would commit no act which would expose him to unnecessary danger. So far as appears, the plaintiff was in a safe condition so long as the conductor refrained from attempting to force his way into the car while the car was in motion; and certainly a passenger standing upon the platform of a car of this character, could not anticipate that the employees of the defendant railway company would so act as to endanger him or throw him off the car. A dif*540ferent question would be presented if the plaintiff had been thrown from the car in consequence of the motion of the car, and the injury sustained was caused by the danger incident to the exposed position in which the plaintiff was riding.
But in this case the negligence of the plaintiff, if any, in placing-himself upon the front platform of the car did not contribute to the-accident which here caused the injury.
Objections were taken by the defendant to the rulings upon questions of evidence, but we think that none of them requires a reversal of the judgment. The question asked an employee of the defendant’s attorney as to his object in making an agreement to meet one of the plaintiff’s witnesses was not asked upon cross-examination, as-to anything brought out by the plaintiff. Upon his direct examination, in speaking of this appointment for an interview, the witness-testified : “ As I had an object in view, I told him that I would see-him that night at 104th street and Columbus avenue.” Certainly it-was immaterial as evidence in chief what the object of the interview was.
The charge to the jury seems to have been fully as favorable to-the defendant as the evidence warranted, and we think there are no-objections to the charge that would justify a reversal of the judgment. The questions as to the negligence of the defendant and as-to the contributory negligence of the plaintiff was fairly submitted to the jury, and the judgment should be affirmed, with costs.
Van Brunt, P. J., Patterson and O’Brien, JJ., concurred; McLaughlin, J., dissented.